Citation Nr: 1534311	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This appeal was partly processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this appellant's case should consider the existence of these electronic records.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, for the period beginning February 9, 2011 PTSD was manifested by occupational and social impairment in most areas

CONCLUSIONS OF LAW

Affording the Veteran the benefit of the doubt, for the period beginning February 9, 2011 the criteria for a disability rating of 70 percent, and no more, for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in June 2011, which also informed the Veteran of the specific rating criteria used to rate this disability.  The issue was subsequently readjudicated in a June 2012 Statement of the Case (SOC), and March and May 2013 Supplemental Statements of the Case (SSOC).

VA's duty to assist has also been satisfied. The claims file contains the Veteran's post-service VA treatment records, as well as VA examination reports dated in August 2011 and March 2013.  Additionally, the claims file contains the Veteran's written statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The examination reports show that the VA examiner obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability. Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.



Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2014). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2014).

The Veteran's Global Assessment of Functioning (GAF) scores during the pendency of this appeal have ranged from 55 to 62.  Although not dispositive, GAF scores are relevant to the extent that they reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores from 71 to 80 represent transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that his PTSD symptoms include flashbacks, suicidal thoughts, delusions, hallucinations, anger, and trouble with work and personal relationships, to include his marriage, which dissolved due to his anger problems.  He has reported symptoms of depression and frequent panic attacks, which interfere with his ability to function at home and work, and a fear of hurting himself and others.  He stated that he has maintained employment the past 39 years, but this has been with several different employers because of his inability to perform at a certain level, and that he has had to take time off work due to his symptoms.  He also stated he was terminated from a job because of confrontational behavior with the foreman and tardiness, and he may retire early due to PTSD symptoms.  He has said he will not take medication because it does more "harm than good."   He has resided with his sister, who manages his finances, for the past several years.  See statements dated April 2013 and August 2012; July 2012 VA Form 9; and January 2012 Notice of Disagreement.

In March 2011, the Veteran was seen at the VA Medical Center (VAMC) for an initial health assessment to establish VA care.  At that time, he reported experiencing nightmares, sleep disturbances with only 3-4 hours of sleep per night, intrusive daytime thoughts, hypervigilance and irritability.  A PTSD screen was positive.

During an initial VA psychotherapy assessment in April 2011, the Veteran reported having had a "brief marriage" that produced two children, as well as a stepson who he raised from a toddler.  He reported frequent contact with his children and said he had had numerous relationships since his marriage, none of which lasted more than six months.  He reported frequent nightmares, and said he was not always able to return to sleep.  He reported daily intrusive thoughts, but added that he practiced meditation and relaxation strategies to work through these memories.  He also said he had anger issues that affected his relationships and employment.  He said that he was hypervigilant at home, in his temporary home in Pennsylvania (where he commuted to his job in the construction business every week from his home in New York) and in the community.  He stated that all these symptoms had been present since his service in Vietnam.  The clinician's report reflects that the Veteran was cooperative and his basic short-term memory and concentration skills were intact. He was neatly-groomed, his speech flow seemed pressured, and his thought content and organization seemed normal and logical.  There was no evidence of hallucinations or delusions, and the Veteran specifically denied suicidal or homicidal ideation.

During a May 2011 psychotherapy session, the clinician noted that the Veteran continued to report the same symptomatology.  He discussed dreams of Vietnam and it was noted that he was cooperative during this exposure therapy.  The clinician discussed ways to reduce his stress level and complimented him on his use of relaxation strategies and his perseverance in continuing to look for a solution.  Again, the Veteran denied suicidal or homicidal ideation.

A December 2011 VA psychotherapy note shows the Veteran reported that enjoyed spending the holidays with his adult children.  He again reported nightmares and intrusive thoughts about Vietnam, and continued practicing meditation and relaxation strategies to cope with his symptoms.

The Veteran was afforded VA PTSD examinations in August 2011 and March 2013.  The examinations were performed by the same examiner; the reports are consistent in their findings.  The examiners opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

However, the examiner's reports reflect that the Veteran presented with depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss and flattened effect. Irritability, hypervigilance, exaggerated startle response and difficulty concentrating were also noted.  There was no evidence of hallucinations or delusions, impaired thinking or impaired judgment.  The Axis I diagnosis was PTSD.  The GAF score in August 2011 was 62.  

During the March 2013 examination, the examiner opined that the Veteran presented with the same basic symptom structure that he had during the August 2011 VA examination, but added that he had some "survivor's guilt" and appeared to be more distressed than when seen previously.  Significantly, he noted that the Veteran now presented with disturbances of motivation and mood, suicidal ideation, obsessional rituals which interfere with routine activity, panic attacks that occurred weekly or less often, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  His assigned GAF score during the second examination was 55.

Although "survivor's guilt" as a symptom of PTSD has recently been raised, the record in total indicates that the Veteran's impairment has remained relatively consistent. While the Veteran has reported that he was using coping techniques used in therapy, it appears that the Veteran has experienced symptoms and impairment tantamount to the findings for a 70 percent rating for the entire appellate period.  

The Board will therefore grant a 70 percent evaluation under DC 9411 on the "benefit-of-the-doubt" doctrine.  However, the evidence did not show the Veteran had symptoms at the level of severity associated with a 100 percent rating as he continued to work full-time, and there was no evidence that he suffered from gross impairment in thought processes or communication, was in persistent danger of hurting himself or others, had disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases, where schedular evaluations are found to be inadequate, for the entirety of the period on appeal. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level. 

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms." Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his PTSD during the course of this appeal. Thus, the Board finds that, for the entirety of the period on appeal, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) were not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
 

ORDER

An evaluation of 70 percent, and no higher for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


